PER CURIAM.
We affirm appellant’s conviction but agree that the sentence, which was predicated upon classification of the appellant as a youthful offender, was excessive. The state concedes this sentencing error on appeal. Specifically, the youthful offender scheme provides for a maximum commitment of six (6) years, section 958.05(2), Florida Statutes (1979), and that the term have no more than a one year minimum mandatory provision, section 958.05(3). The sentence imposed herein exceeds these limits.
Accordingly, we affirm the judgment but vacate the sentence and remand for a new sentence in accord with this opinion.
ANSTEAD, C.J., BERANEK, J., and CO-CALIS, PATRICIA W., Associate Judge, concur.